--------------------------------------------------------------------------------

Exhibit 10.28
 
Execution Version

OUTSOURCING AGREEMENT


This OUTSOURCING AGREEMENT (this “Agreement”) is made and entered into as of the
16th day of May, 2017, by and among


Photronics, Inc., a Connecticut corporation with its principal place of business
at 15 Secor Road, Brookfield, Connecticut, U.S.A (“Photronics”),


Dai Nippon Printing Co., Ltd., a Japanese corporation with its principal place
of business at 1-1, Ichigaya Kagacho 1-chome, Shinjuku-ku, Tokyo, Japan (“DNP”),


Photronics DNP Photomask Corporation, a company limited by shares organized and
formed under the Company Act of the Republic of China with its principal place
of business at 4f, #2, Li-Hsin Road, Science Park, Hsinchu, Taiwan, ROC
(“PDMC”), and


Xiamen American Japan Photronics Mask Co., Ltd., a limited liability company
organized and formed under the People’s Republic of China with its principal
place of business at R203-95, South Building of Torch Square, No. 56-58 Torch
Road, Gaoxin District, Xiamen, Fujian Province, Peoples Republic of China (the
“Company”).


Each of Photronics and DNP is hereinafter referred to as a “Shareholder” and
collectively as the “Shareholders”, each of the Shareholders and PDMC is
hereinafter referred to as a “Supplier” and collectively as the “Suppliers”, and
each of the Suppliers and the Company is hereinafter referred to as a “Party”
and collectively as the “Parties.”
 
ARTICLE 1.
BACKGROUND


Photronics and DNP wish to participate in a joint venture, either directly or
indirectly through their respective Affiliates, as equity interest owners in the
Company, and to carry on the Business through the Company.  ***.


The Parties hereby agree and confirm the exclusive distribution mechanism set
forth in Section 10.1 hereof.  ***.



1.1
Defined Terms

 
Unless otherwise defined in this Agreement and Schedule 1 hereof, terms defined
in the China JV Operating Agreement shall have the same meanings when used in
this Agreement.



1.2
Incorporation by Reference

 
Section 12 (Miscellaneous) of the China JV Operating Agreement shall be
incorporated by reference into and form an integral part of this Agreement,
mutatis mutandis.
 

--------------------------------------------------------------------------------

ARTICLE 2.
PURCHASE ORDERS



2.1
Outsource and Issuance of Purchase Orders

 
Subject to the terms and conditions mentioned hereunder, the Parties agree to
the outsource model based on *** as follows, and the Parties also agree that
they may add additional Products to this Agreement through additional Purchase
Orders ***.


***.


Moreover, it is acknowledged by the Parties that during the ***.  Therefore,
subject to the prior notification to, and the instruction and the express
approval of the customers, the Steering Committee could reasonably decide or
change the outsource model at its own discretion in accordance with the China JV
Operating Agreement.


In any case, none of the Parties shall unreasonably *** of the Products to take
advantage of the outsource relationship or***.
 
A. Outsource Transition Period
 
During the Outsource Transition Period, as for the Purchase Orders received by
the Company from:
(a) [***],


(b) [***],


(c) [***],


(d) [***], and


(e)***.


B. Post Outsource Transition Period
 
(a) During the Post Outsource Transition Period, the following rules for
outsourcing the Purchase Orders to the Suppliers (the “Outsource Stepdown
Rules”) will apply:
Year 1: [***]
Year 2: [***]
Year 3: [***]
Year 4 and thereafter: [***].


C. General
(a) [***].


(b) [***].


(c) For the avoidance of doubt, the Parties agree and confirm that, during the
Outsource Transition Period and aside from the Outsource Stepdown Rules ***.


(d) [***].
 
*** Confidential treatment has been requested by Photronics, Inc. for redacted
portions of this exhibit. This copy omits the information subject to the
confidentiality request. Omissions are designated as [***]. A complete version
of this exhibit has been provided separately to the Securities and Exchange
Commission.
2

--------------------------------------------------------------------------------

2.2
Purchase Orders

 
The Suppliers will make good faith efforts to accept all *** from the Company
that comply with this Agreement including adhering to all relevant
specifications of the Product as set forth in the *** entered into between the
Company and the Supplier (including the *** (as defined below)).  The Suppliers
shall notify the Company of acceptance or rejection of a *** within *** hours of
receipt of a ***.  Failure of the Suppliers to accept or reject a *** within ***
hours shall constitute acceptance of such ***.  The lead time for the Products
will be as set forth in the applicable ***.  Each *** shall include the
following: (a) the Company’s *** number; (b) identification of the quantity and
type of the Product ordered by the Company; (c) the price of each Product
ordered per Schedule 2 attached hereto; (d) the requested delivery date (subject
to the applicable Product Lead Time); (e) any shipping instructions, including
preferred carrier and shipping destination; and (f) the specifications for the
Product.
 
Notwithstanding anything contained in this Agreement and the China JV Operating
Agreement to the contrary, and for the sake of clarity,***.



2.3
Purchase Order Terms

 
All *** agreed to between the Company and a Supplier shall be governed by this
Agreement unless otherwise agreed by the Company and the *** which receives such
*** in writing; the Parties agree that the *** submitted by the Company to any
of the *** will mirror the terms and conditions of the *** with respect to
specification for the Product and the end customer’s requirement submitted to
the Company by the Company’s ***. Those terms and conditions of the *** may be
discussed and agreed between the Company and any of the Suppliers prior to
issuance of such *** to any of the ***.



2.4
Rescheduling and Cancellation

 
The Company may not *** any portion of an accepted *** unless the Supplier fails
to fulfill any material term of such accepted ***.  The Suppliers shall at all
times use prudent material planning practices, including by way of example,***
.  The Company *** will be provided on a [***] basis covering a rolling [***]
period.  The Company will provide the Suppliers with such s*** which will be
updated [***] and *** which will be updated [***] and will be used for planning
purposes only.  If a Supplier’s ability to supply any Product is constrained for
any reason, such Supplier shall immediately notify the Company of such supply
constraint for the purpose of resolving the same.



2.5
End of Life

 
Each of the Suppliers may terminate its obligations to supply a particular
Product under this Agreement by giving written notice of the end of life of such
Product to the Company at least [***] before the effective date of such
termination (a “Product EOL Notice”), provided that (a) the relevant Supplier
shall supply, and the Company shall purchase, such Product ordered pursuant to
this Agreement until the effective date of such termination and including any
accepted Purchase Orders outstanding on the effective date of termination, and
(b) the relevant Supplier is *** to its other *** with respect to such Product.
When the Company becomes aware that any of its customers will finish purchasing
any type of the Products, the Company shall promptly notify the Supplier(s)
thereof.  Notwithstanding the above, if the Company has a long term supply
agreement with a customer and the Suppliers (i) has confirmed in writing its
intention to *** hereunder and (ii) are actually providing Product in support of
such supply agreement, neither Supplier can, to the extent of its confirmation,
*** to supply the Company until ***; provided however that, if a Shareholder
terminates the ***, such Shareholder can immediately terminate ***.
 
*** Confidential treatment has been requested by Photronics, Inc. for redacted
portions of this exhibit. This copy omits the information subject to the
confidentiality request. Omissions are designated as [***]. A complete version
of this exhibit has been provided separately to the Securities and Exchange
Commission.
3

--------------------------------------------------------------------------------

2.6
Certain Claims

 
Notwithstanding any other provisions in this Agreement, either Supplier may ***
after Suppliers’ receipt of a written *** that is deemed credible by written
opinion of the relevant Supplier’s outside counsel, provided that the relevant
Supplier also *** with respect to such Product; provided further that (i)
relevant Supplier shall give the Company at *** calendar days prior written
notice of its intent to discontinue ***, and (ii) at the Company’s request, if
the Company will *** using ***, Suppliers will provide the Company with all
reasonable information and assistance necessary, *** to the relevant *** in
accordance with the terms and conditions to be agreed by the relevant Supplier
and the Company, to enable the Company to manufacture or have the ***.
 
Any such granted *** shall *** and provided information shall be destroyed or
returned in the event the relevant Supplier resumes ***.  The Company shall
defend, indemnify and hold harmless the relevant Supplier from and against any
claims, expenses and costs (including but not limited to attorney and other
professional fees and expenses), settlement of third party claims (if negotiated
and approved by the Company), damages and liability arising from or related to
*** or the violation of the *** of any *** solely with respect to the Company’s
manufacture, use, sale, offering for sale, importation or distribution of any
*** during the *** calendar days period specified in this Section 2.6 or
manufactured by or on behalf of the Company under the license granted in this
Section 2.6.



2.7
Priority for New Products

 
***for the Company will be reviewed and discussed by the Steering Committee. 
The Steering Committee role will be as defined in Section 5.15 of the China JV
Operating Agreement.


ARTICLE 3.
PURCHASE ORDER ALLOCATION


Notwithstanding any other provisions in this Agreement, the Parties agree that,
*** hereunder by the Company to any of the Suppliers shall be at *** pursuant to
the *** of the Company taking into account the *** of the Company’s *** and the
*** for the ***; provided however that the Company will attempt to allocate the
*** with each Supplier pursuant to the *** set forth in Section 2.1 above.  The
Parties will review the *** of orders between Suppliers on a ***.  If at the end
of each *** the *** to one of the Suppliers is not consistent with the *** set
forth in Section 2.1 above, the Company will attempt to ***  to the Suppliers
with *** for the *** until such Supplier has received *** set forth in Section
2.1 above.  Notwithstanding the above, each of the Parties agrees and
acknowledges that if a Supplier cannot provide Product to the Company because of
*** of the Company, then the Company will be *** to seek the Product from the
other Supplier without *** of Product orders between the Suppliers.
 
*** Confidential treatment has been requested by Photronics, Inc. for redacted
portions of this exhibit. This copy omits the information subject to the
confidentiality request. Omissions are designated as [***]. A complete version
of this exhibit has been provided separately to the Securities and Exchange
Commission.
4

--------------------------------------------------------------------------------

ARTICLE 4.
PRODUCT PRICES AND PAYMENT



4.1
Prices

 
The purchase price for the Product shall be as set forth in Schedule 2.



4.2
Invoices; Payments

 
The Suppliers shall issue invoices to the Company for any amounts payable to the
Suppliers pursuant to this Agreement upon shipment of the applicable Products to
the Company.  Payments for Products delivered in accordance with the Purchase
Orders, and any other to be made by the Company to Suppliers hereunder, shall be
made in the Applicable Currency within [***] from the shipment of the applicable
Products delivered.



4.3
Taxes

 
All amounts payable for Product sold by the Suppliers to the Company hereunder
are exclusive of any taxes.  The Company shall be responsible for and shall pay
any applicable sales, use, excise or similar taxes, including value added taxes
and customs duties due on the importation of the Products and arising from
purchases made by the Company under this Agreement, excluding any taxes based on
the Suppliers’ income and any applicable withholding taxes.  All such taxes
shall be determined based upon the final shipment designation of the items
identified on the invoice.


ARTICLE 5.
DELIVERY



5.1
Risk of Loss and Title

 
Delivery of all Products shall be made pursuant to the Delivery Term.  Risk of
loss for the Products and title to the Products shall pass to the Company in
accordance with the Delivery Term.



5.2
Delivery

 
Suppliers shall deliver the Product to the Company in accordance with the
Delivery Term, shipping instructions in the Purchase Order issued by the Company
with regard to the requested delivery date (subject to the Product Lead Time),
ship-to address, and carrier.  If the Company does not provide shipping
instructions, the Suppliers will select the carrier on a commercially reasonable
basis.  Suppliers shall be responsible for paying freight, handling, shipping
and/or insurance charges to the delivery point in accordance with the Delivery
Term.


ARTICLE 6.
LIMITED WARRANTIES



6.1
Suppliers Limited Warranty

 
Each of the Suppliers warrants that the Products shall comply with the
specifications and documentation agreed by the relevant Supplier and the Company
in writing that is applicable to such Products for the Warranty Period.  This
warranty does not apply to any Product failures resulting from misuse, storage
in or exposure to environmental conditions inconsistent with those specified in
the applicable specifications or documentation, modification of the Product by
anyone other than the relevant Supplier.  If a Product fails to comply with the
foregoing warranty, the relevant Supplier shall, at its option, either *** such
Product, or, in the event the foregoing options are not commercially
practicable, *** to the Company any amounts paid for the applicable Product. 
Without limiting the remedies specified in Article 8 and Section 9.2, this
Section 6.1 states the exclusive remedy of the Company for failure of a Product
to conform to the warranty provisions set forth in this Section 6.1.
 
*** Confidential treatment has been requested by Photronics, Inc. for redacted
portions of this exhibit. This copy omits the information subject to the
confidentiality request. Omissions are designated as [***]. A complete version
of this exhibit has been provided separately to the Securities and Exchange
Commission.
5

--------------------------------------------------------------------------------

6.2
Disclaimer

 
EXCEPT AS EXPRESSLY SET FORTH IN THIS ARTICLE 6, THE PARTIES MAKE NO WARRANTIES
OR REPRESENTATIONS TO THE OTHER PARTIES AND EACH PARTY HEREBY DISCLAIMS ANY AND
ALL OTHER WARRANTIES, EXPRESS OR IMPLIED, INCLUDING THE WARRANTIES OF
MERCHANTABILITY, NON-INFRINGEMENT AND FITNESS FOR A PARTICULAR PURPOSE.


ARTICLE 7.
TERM AND TERMINATION



7.1
Term

 
This Agreement shall become effective as of the Effective Date and shall
continue to be in full force and effect for so long as Photronics and DNP, or
any of their Affiliates, each remains a Shareholder of the Company.



7.2
Termination for Cause

 
A Party shall have the right to terminate its obligations under this Agreement
if the other Party materially breaches this Agreement and fails to cure such
breach within thirty (30) days after its receipt of written notice of the breach
specifying such default.



7.3
Survival

 
Article 6 (for the duration of the applicable warranty period), Article 7,
Article 8 and Article 9 shall survive any termination or expiration of this
Agreement.


ARTICLE 8.
INDEMNIFICATION



8.1
Indemnification by the Suppliers

 
Each of the Suppliers shall, with respect to Products supplied by such Supplier,
defend, indemnify and hold harmless the Company from and against any third party
claims, expenses and costs (including but not limited to attorney and other
professional fees and expenses), settlement (if negotiated and approved by the
relevant Supplier), damages and liability to the extent arising from a claim (a)
alleging that a Product infringes or misappropriates any Intellectual Property
Rights, or (b) arising under products liability theory from a manufacturing
defect, and shall pay any judgments finally awarded by a court or any amounts
contained in a settlement agreed to by the relevant Supplier arising from such
claims.  The foregoing indemnity does not cover claims that solely arise from
(i) the modification of the Product by any party other than the relevant
Supplier, (ii) the combination or use of the Product with other products,
processes, methods, materials or devices except as approved by the relevant
Supplier, or (iii) the fault of the Company.
 
*** Confidential treatment has been requested by Photronics, Inc. for redacted
portions of this exhibit. This copy omits the information subject to the
confidentiality request. Omissions are designated as [***]. A complete version
of this exhibit has been provided separately to the Securities and Exchange
Commission.
6

--------------------------------------------------------------------------------

8.2
Indemnification by the Company

 
Other than claims for which the Suppliers are obligated to indemnify the Company
under Section 8.1, the Company shall defend, indemnify and hold harmless the
Suppliers from and against any third party claims, expenses and costs (including
but not limited to attorney and other professional fees and expenses),
settlement (if negotiated and approved by the Company), damages and liability to
the extent arising from a claim (a) alleging that a Product supplied by such
Supplier infringes or misappropriates any Intellectual Property Rights, or (b)
arising under products liability theory from a manufacturing defect, and shall
pay any judgments finally awarded by a court or any amounts contained in a
settlement agreed to by the Company arising from such claims.  The foregoing
indemnity does not cover claims that solely arise from (i) the modification of
the Product by any party other than the Company, or (ii) the combination or use
of the Product with other products, processes, methods, materials or devices
except as approved by the Company.



8.3
Procedure

 
The Party seeking indemnification hereunder (the “Indemnified Party”) agrees to
promptly inform the other Party (the “Indemnifying Party”) in writing of such
claim and furnish a copy of each communication, notice or other action relating
to the claim and the alleged infringement.  The Indemnified Party shall permit
the Indemnifying Party to have sole control over the defense and negotiations
for a settlement or compromise, provided that the Indemnifying Party may not
settle or compromise a claim in a manner that imposes or purports to impose any
liability or obligations on the Indemnified Party without obtaining the
Indemnified Party’s prior written consent.  The Indemnified Party agrees to give
all reasonable authority, information and assistance necessary to defend or
settle such suit or proceeding at the Indemnifying Party’s reasonable request
and at the Indemnifying Party’s expense.


ARTICLE 9.
LIABILITY AND REMEDY



9.1
Limited Liability

 
EXCEPT FOR LIABILITY ARISING FROM BREACHES OF A PARTY’S CONFIDENTIALITY
OBLIGATIONS CONTAINED IN THE NON-DISCLOSURE CLAUSE IN SECTION 12.17 OF THE CHINA
JV OPERATING AGREEMENT, BREACHES OF LICENSE GRANTS CONTAINED HEREIN, AND EXCEPT
FOR AMOUNTS PAYABLE TO THIRD PARTIES TO FULFILL INDEMNITY OBLIGATIONS DESCRIBED
IN ARTICLE 8, (A) IN NO EVENT SHALL ANY PARTY HAVE ANY LIABILITY TO THE OTHERS,
OR TO ANY PARTY CLAIMING THROUGH OR UNDER THE OTHER, FOR ANY LOST PROFITS, ANY
INDIRECT, INCIDENTAL, SPECIAL OR CONSEQUENTIAL DAMAGES OF ANY KIND IN ANY WAY
ARISING OUT OF OR RELATED TO THIS AGREEMENT, HOWEVER CAUSED AND UNDER ANY THEORY
OF LIABILITY, EVEN IF SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH
DAMAGES; AND (B) IN NO EVENT SHALL A PARTY’S CUMULATIVE LIABILITY ARISING OUT OF
THIS AGREEMENT EXCEED THE AMOUNTS ACTUALLY PAID, PAYABLE, RECEIVED OR RECEIVABLE
BY SUCH PARTY FOR THE PRODUCTS CONCERNED THEREWITH HEREUNDER PURSUANT TO THIS
AGREEMENT DURING THE TWELVE (12) MONTHS PRIOR TO THE OCCURRENCE OF THE INITIAL
EVENT FOR WHICH A PARTY RECOVERS DAMAGES HEREUNDER.  THESE LIMITATIONS SHALL
APPLY NOTWITHSTANDING ANY FAILURE OF ESSENTIAL PURPOSE OF ANY REMEDY.  THE
PARTIES ACKNOWLEDGE AND AGREE THAT THIS ARTICLE 9 IS AN ESSENTIAL ELEMENT OF THE
BARGAIN AND ABSENT THIS ARTICLE 9 THE ECONOMIC AND OTHER TERMS OF THIS AGREEMENT
WOULD BE SUBSTANTIALLY DIFFERENT.
 
*** Confidential treatment has been requested by Photronics, Inc. for redacted
portions of this exhibit. This copy omits the information subject to the
confidentiality request. Omissions are designated as [***]. A complete version
of this exhibit has been provided separately to the Securities and Exchange
Commission.
7

--------------------------------------------------------------------------------

9.2
Remedies

 
Notwithstanding anything stated to the contrary in this Agreement, the Parties
acknowledge that any breach of Section 2.5 *** of this Agreement and/or the
non-disclosure clause in Section 12.17 of the China JV Operating Agreement by a
Party would cause irreparable harm to the other Parties, and that the damages
arising from any such breach would be difficult or impossible to ascertain.  As
such, the Parties agree that a Party shall be entitled to injunctive relief and
other equitable remedies in the event of any breach or threatened breach of
Section 2.5 of this Agreement and/or the non-disclosure clause in Section 12.17
of the China JV Operating Agreement.  Such injunctive or other equitable relief
shall be in addition to, and not in lieu of, any other remedies that may be
available to that Party.  The Parties shall be entitled reasonable attorney fees
and costs of enforcement of this Agreement.


ARTICLE 10.
OTHER ARRANGEMENT



10.1
[***]



 (Signature Page Follows)
 
*** Confidential treatment has been requested by Photronics, Inc. for redacted
portions of this exhibit. This copy omits the information subject to the
confidentiality request. Omissions are designated as [***]. A complete version
of this exhibit has been provided separately to the Securities and Exchange
Commission.
8

--------------------------------------------------------------------------------

Execution Version
 
IN WITNESS WHEREOF, the Parties hereto have duly executed this Agreement as of
the day and year first above written.
 

 
PHOTRONICS, INC.
       
By:
 
Name:
[***]
 
Title:
[***]
       
DAI NIPPON PRINTING CO., LTD.
       
By:
 
Name:
[***]
 
Title:
[***]
       
Photronics DNP Mask Corporation .
       
By:
 
Name:
[***]
 
Title:
[***]
       
Photronics DNP Mask Corporation Xiamen
       
By:
 
Name:
[***]
 
Title:
[***]



Outsourcing Agreement Signature Page
 

--------------------------------------------------------------------------------

Schedule 1


Definitions


Capitalized words and phrases used and not otherwise defined elsewhere in this
Agreement shall have the following meanings:



1.
“Affiliate” of a Person means any other Person which, directly or indirectly,
controls, is controlled by, or is under common control with, such Person.  The
term “control” (including, with correlative meaning, the terms “controlled by”
and “under common control with”), as used with respect to any Person, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise.  A Person shall be
deemed an Affiliate of another Person only so long as such control relationship
exists.




2.
“Applicable Currency” means (i) for payments in relation to Photronics, U.S.
Dollars, (ii) for payments in relation to DNP, U.S. Dollars, and (iii) for
payments in relation to PDMC, US Dollars.




3.
“Delivery Term” means DDP (Incoterms 2010) at delivery point in China.  The
Delivery Term may be otherwise determined by the Company and the Supplier in the
Purchase Order where delivery point is other place than China.




4.
***.




5.
“Intellectual Property Rights” means all rights in and to (a) U.S. and foreign
patents and patent applications, including all divisions, substitutions,
continuations, continuations-in-part, and any reissues, re-examinations and
extensions thereof, (b) copyrights and other rights in works of authorship, (c)
unpatented inventions, trade secrets, data, processes, or materials, (d) mask
work rights, and (e) other intellectual property or proprietary rights of any
kind now known or hereafter recognized in any jurisdiction, but excluding
trademarks, service marks, trade names, trade dress, domain names, logos and
similar rights, and the goodwill associated therewith.




6.
***.




7.
***.




8.
***.




9.
***.




10.
***.

 

11.
“Product” means photolithographic integrated circuit photomasks for [***] and
related services.




12.
“Purchase Order” means any of the following (a) a written purchase order issued
to the Company by third party buyers for the purchase of certain Products; (b) a
written purchase order issued by the Company to a Supplier for a quantity of the
Product.




13.
“Warranty Period” means a period of [***] from the relevant Supplier’s shipment
of the Product.

 

--------------------------------------------------------------------------------

Schedule 2


Product Prices


The prices for each Product outsourced to the Suppliers shall be [***].
 
 

--------------------------------------------------------------------------------





